UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-22735 ROBOCOM SYSTEMS INTERNATIONAL INC. (Name of small business issuer as specified in its charter) New York 11-2617048 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 Fairbanks Boulevard, Woodbury, NY11797 (Address of principal executive offices) 516-692-8394 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES T NO £ Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,840,984 shares of common stock as of October 14, 2009. ROBOCOM SYSTEMS INTERNATIONAL INC. FORM 10-Q INDEX PART I. Financial Information Item 1. Financial Statements: Page No. Balance Sheets – August 31, 2009 and May 31, 2009 3 Statements of Operations – Three months ended August 31, 2009 and August 31, 2008 4 Statements of Cash Flows – Three months ended August 31, 2009 and August 31, 2008 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4T. Controls and Procedures 9 PART II. Other Information: Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 2 Index PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ROBOCOM SYSTEMS INTERNATIONAL INC. BALANCE SHEETS August31, 2009 May31, 2009 Assets (unaudited) Current assets: Cash and cash equivalents $ 267,015 $ 286,107 Other current assets 10,417 916 Total assets $ 277,432 $ 287,023 Liabilities and Shareholders’ Equity Current liabilities: Accrued expenses 45,918 33,763 Dividend payable 217,844 Total current liabilities 263,762 33,763 Shareholders’ equity: Preferred stock, $.01 par value; 1,000,000 shares authorized; None issued Common stock, $.01 par value; 10,000,000 shares authorized; 4,840,984 issued and outstanding at August 31, 2009 and May 31, 2009 48,410 48,410 Additional paid-in capital 12,163,574 12,163,574 Accumulated deficit (12,198,314 ) (11,958,724 ) Total shareholders’ equity 13,670 253,260 Total liabilities and shareholders’ equity $ 277,432 $ 287,023 See accompanying notes. 3 Index ROBOCOM SYSTEMS INTERNATIONAL INC. STATEMENTS OF OPERATIONS (unaudited) Three months ended August31, 2009 2008 Selling, general and administrative expenses $ (22,321 ) $ (30,044 ) Interest income 575 2,899 Net loss $ (21,746 ) $ (27,145 ) Basic and diluted net loss per share: Net loss per basic and diluted share $ (0.00 ) $ (0.01 ) Weighted average shares outstanding: Basic and diluted 4,840,984 4,840,984 See accompanying notes. 4 Index ROBOCOM SYSTEMS INTERNATIONAL INC. STATEMENTS OF CASH FLOWS (unaudited) Three months ended August31, 2009 2008 Operating activities Net loss $ (21,746 ) $ (27,145 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Other current assets (9,500 ) (8,166 ) Accrued expenses 12,154 (10,639 ) Net cash used in operating activities (19,092 ) (45,950 ) Decrease in cash and cash equivalents (19,092 ) (45,950 ) Cash and cash equivalents at beginning of period 286,107 420,763 Cash and cash equivalents at end of period $ 267,015 $ 374,813 Supplemental disclosures of non cash investing and financing activities: Declaration of cash dividend payable $ 217,844 See accompanying notes. 5 Index ROBOCOM SYSTEMS INTERNATIONAL INC. NOTES TO FINANCIAL STATEMENTS (unaudited) 1. Background and Basis of Financial Statement Presentation The accompanying unaudited financial statements of Robocom Systems International Inc. (“we,” “us,” “our,” or “our company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial reporting and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Robocom Systems International Inc. was incorporated under the laws of the State of New York in 1982.Our company was organized to develop, market and support advanced warehouse management software solutions that enable companies to realize significant cost savings by automating their warehouse operations and providing inventory visibility throughout the supply chain.On October 11, 2005, we sold substantially all of our assets to Avantce RSI, LLC (“Avantce”), a Delaware limited liability company, for $2,970,000 in cash, plus a $200,000 promissory note payable over two years.In July 2006, we paid a dividend to our shareholders totaling approximately $2,760,000, which represented approximately 87% of our total assets at that time.On August 20, 2009, our Board of Directors approved the payment of a cash dividend in the aggregate amount of $217,844 or $.045 per share, to it shareholders of record as of September 2, 2009.On September 15, 2009, we paid a dividend to our shareholders totaling approximately $217,844, which represented approximately 82% of our total assets at that time. Since the asset sale on October 11, 2005, we have not engaged in any operations and our business has been dormant.As such, we may presently be defined as a "shell" company, whose sole purpose, at this time, is to locate and consummate a merger with or an acquisition of a private entity. We will continue our filing with the Securities and Exchange Commission of reporting documentation and reports in an effort to maximize shareholder value.We believe our best use and primary attraction, as a merger partner or acquisition vehicle, will be our status as a reporting public company.Any business combination or transaction may potentially result in a significant issuance of shares and substantial dilution to our present stockholders. The balance sheet at May 31, 2009 has been derived from the audited financial statements at that date but, as presented, does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. Operating results for the three-month period ended August 31, 2009 are not necessarily indicative of the results that may be expected for the year ending May 31, 2010.For further information, refer to the financial statements and footnotes thereto included in our Annual Report on Form 10-K for the year ended May 31, 2009. Related Party Transactions We recorded consulting and director fees of $10,500 to Irwin Balaban, President and
